Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Arguments

1.	Applicant's arguments filed on 08/26/2021 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Double Patenting

2.    The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e Terminal Disclaimer may be filled out completely online using web-screens. An e Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

3.	Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,771,096. Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in the U.S. Patent No. 10,771,096 with obvious wording variations as shown in the following table.


Application No. 17/013,517
1. An impedance tuner comprising: a first node configured to be connected to a radio circuit, and a second node configured to be connected to an antenna; a bypass path, a first series capacitance path, a second series capacitance path, and an inductance path, each path implemented between the first node and the second node, each path including a respective switch configured to allow the path to couple or uncouple the first and second nodes; 
1. An impedance tuner comprising: a first node and a second node; one or more switchable capacitance paths each implemented between the first node and the second node; 
a first shunt path and a second shunt path, each shunt path implemented between the second node and ground, and including a shunt switch configured to allow the shunt path to couple or uncouple the second node and the ground; 
a switchable shunt circuit configured to provide one or more capacitance values between the second node and ground; 
and a switchable grounding path including a grounding switch and implemented along the inductance path 



Consider claim 2, Patent No. 10,771,096 teaches all limitations of claim 1. 
Patent No. 10,771,096 does not explicitly show that wherein the inductance circuit is capable of providing a series inductance path between the first and second nodes or a shunt inductance path between the first node and the ground, by operation of the first and second switches.
In the same field of endeavor, Standke et al. (US PUB. 2003/0100333 hereinafter, “Standke”) teaches wherein the inductance circuit is capable of providing a series inductance path between the first and second nodes or a shunt inductance path between the first node and the ground, by operation of the first and second switches (page 2 [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, wherein the inductance circuit is capable of providing a series inductance path between the first and second nodes or a shunt inductance path between the first node and the ground, by operation of the first and second switches, as taught by Standke, in order for a system or method 

Consider claim 3, Patent No. 10,771,096 teaches all limitations of claim 1. 
Patent No. 10,771,096 does not explicitly show that wherein the first node is configured to be connected to a radio circuit, and the second node is configured to be connected to an antenna.
In the same field of endeavor, Standke teaches wherein the first node is configured to be connected to a radio circuit, and the second node is configured to be connected to an antenna (page 2 [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, wherein the first node is configured to be connected to a radio circuit, and the second node is configured to be connected to an antenna, as taught by Standke, in order for a system or method for using a single antenna to effect communication to and from two or more separate transmitters or receivers in a mobile telephone or other system with a small form factor.

Consider claim 4, Patent No. 10,771,096 teaches all limitations of claim 1. 
Patent No. 10,771,096 does not explicitly show that wherein the inductance is connected to the first node, and the first switch is connected to the second node.
In the same field of endeavor, Standke teaches wherein the inductance is connected to the first node, and the first switch is connected to the second node (fig. 2, page 2 [0026]-[0027]).


Consider claim 5, Patent No. 10,771,096 teaches all limitations of claim 1. 
Patent No. 10,771,096 does not explicitly show that wherein the inductance is implemented as an inductor.
In the same field of endeavor, Standke teaches wherein the inductance is implemented as an inductor (page 2 [0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, wherein the inductance is implemented as an inductor, as taught by Standke, in order for a system or method for using a single antenna to effect communication to and from two or more separate transmitters or receivers in a mobile telephone or other system with a small form factor.

Consider claim 6, Patent No. 10,771,096 teaches all limitations of claim 1. 
Patent No. 10,771,096 does not explicitly show that a switchable bypass path implemented between the first node and the second node.
In the same field of endeavor, Standke teaches a switchable bypass path implemented between the first node and the second node (page 2 [0023]).


Consider claim 7, Patent No. 10,771,096 teaches all limitations of claim 1. 
Patent No. 10,771,096 does not explicitly show that wherein the impedance tuner is capable of being operated with the inductance not being utilized as a series inductance or a shunt inductance, by opening each of the first and second switches of the switchable inductance circuit.
In the same field of endeavor, See et al. (U.S PUB. 2013/0069737 hereinafter, “See”) teaches wherein the impedance tuner is capable of being operated with the inductance not being utilized as a series inductance or a shunt inductance, by opening each of the first and second switches of the switchable inductance circuit (fig. 4, page 3 [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, wherein the impedance tuner is capable of being operated with the inductance not being utilized as a series inductance or a shunt inductance, by opening each of the first and second switches of the switchable inductance circuit, as taught by See, in order to provide an impedance matching circuit may be coupled between the antenna and the transmitter and/or the 

Consider claim 8, Patent No. 10,771,096 teaches all limitations of claim 1. 
Patent No. 10,771,096 does not explicitly show that wherein the impedance tuner is capable of being operated with the inductance being utilized as a series inductance, by closing the first switch of the switchable inductance circuit and opening the second switch of the switchable inductance circuit.
In the same field of endeavor, See teaches wherein the impedance tuner is capable of being operated with the inductance being utilized as a series inductance, by closing the first switch of the switchable inductance circuit and opening the second switch of the switchable inductance circuit (fig. 4, page 3 [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, wherein the impedance tuner is capable of being operated with the inductance being utilized as a series inductance, by closing the first switch of the switchable inductance circuit and opening the second switch of the switchable inductance circuit, as taught by See, in order to provide an impedance matching circuit may be coupled between the antenna and the transmitter and/or the receiver and may perform impedance matching for the antenna, the power amplifier, or the LNA.

Consider claim 9, Patent No. 10,771,096 teaches all limitations of claim 1. 
Patent No. 10,771,096 does not explicitly show that wherein the impedance tuner is capable of being operated with the inductance being utilized as a shunt inductance, 
In the same field of endeavor, See teaches wherein the impedance tuner is capable of being operated with the inductance being utilized as a shunt inductance, by opening the first switch of the switchable inductance circuit and closing the second switch of the switchable inductance circuit (fig. 4, page 3 [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, wherein the impedance tuner is capable of being operated with the inductance being utilized as a shunt inductance, by opening the first switch of the switchable inductance circuit and closing the second switch of the switchable inductance circuit, as taught by See, in order to provide an impedance matching circuit may be coupled between the antenna and the transmitter and/or the receiver and may perform impedance matching for the antenna, the power amplifier, or the LNA.

Consider claim 10, Patent No. 10,771,096 teaches all limitations of claim 1. 
Patent No. 10,771,096 does not explicitly show that wherein the switchable shunt circuit includes a plurality of switchable shunt paths each including a switch and a capacitance in series between the second node and the ground.
In the same field of endeavor, Standke teaches wherein the switchable shunt circuit includes a plurality of switchable shunt paths each including a switch and a capacitance in series between the second node and the ground (page 2 [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, wherein the switchable 

Consider claim 11, the previous rejections of claims 1 and 6-9 apply mutatis mutandis to corresponding claim 11.

Consider claim 12, Patent No. 10,771,096 teaches all limitations of claim 1. 
Patent No. 10,771,096 does not explicitly show that wherein the operating of the first and second switches includes operating the first switch implemented between the inductance and the second node, and the second switch implemented between ground and a node between the inductance and the first switch.
In the same field of endeavor, See teaches wherein the operating of the first and second switches includes operating the first switch implemented between the inductance and the second node, and the second switch implemented between ground and a node between the inductance and the first switch (page 2 [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, wherein the operating of the first and second switches includes operating the first switch implemented between the inductance and the second node, and the second switch implemented between ground and a node between the inductance and the first switch, as taught by See, in order to provide an impedance matching circuit may be coupled between the antenna 

Consider claim 13, Patent No. 10,771,096 teaches all limitations of claim 1. 
Patent No. 10,771,096 does not explicitly show that wherein the operating of the first and second switches includes opening each of the first and second switches to provide the impedance tuning state where the inductance is not being utilized.
In the same field of endeavor, See teaches wherein the operating of the first and second switches includes opening each of the first and second switches to provide the impedance tuning state where the inductance is not being utilized (page 3 [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, wherein the operating of the first and second switches includes opening each of the first and second switches to provide the impedance tuning state where the inductance is not being utilized, as taught by See, in order to provide an impedance matching circuit may be coupled between the antenna and the transmitter and/or the receiver and may perform impedance matching for the antenna, the power amplifier, or the LNA.

Consider claim 14, Patent No. 10,771,096 teaches all limitations of claim 1. 
Patent No. 10,771,096 does not explicitly show that wherein the operating of the first and second switches includes closing the first switch and opening the second switch to provide the impedance tuning state where the inductance is being utilized as the series inductance.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, wherein the operating of the first and second switches includes closing the first switch and opening the second switch to provide the impedance tuning state where the inductance is being utilized as the series inductance, as taught by See, in order to provide an impedance matching circuit may be coupled between the antenna and the transmitter and/or the receiver and may perform impedance matching for the antenna, the power amplifier, or the LNA.

Consider claim 15, Patent No. 10,771,096 teaches all limitations of claim 1. 
Patent No. 10,771,096 does not explicitly show that wherein the operating of the first and second switches includes opening the first switch and closing the second switch to provide the impedance tuning state where the inductance is being utilized as the shunt inductance.
In the same field of endeavor, See teaches wherein the operating of the first and second switches includes opening the first switch and closing the second switch to provide the impedance tuning state where the inductance is being utilized as the shunt inductance (page 3 [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, wherein the operating of the first and second switches includes opening the first switch and closing the second 

Consider claim 16, Patent No. 10,771,096 teaches all limitations of claim 1. 
Patent No. 10,771,096 does not explicitly show that operating one or more capacitance paths between the first node and the second node to provide a capacitance value for some or all of the impedance tuning states associated with the inductance.
In the same field of endeavor, Standke teaches operating one or more capacitance paths between the first node and the second node to provide a capacitance value for some or all of the impedance tuning states associated with the inductance (page 2 [0026]-[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, operating one or more capacitance paths between the first node and the second node to provide a capacitance value for some or all of the impedance tuning states associated with the inductance, as taught by Standke, in order for a system or method for using a single antenna to effect communication to and from two or more separate transmitters or receivers in a mobile telephone or other system with a small form factor.

Consider claim 17, Patent No. 10,771,096 teaches all limitations of claim 1. 

In the same field of endeavor, Standke teaches switchably connecting the first node and the second node to provide a bypass path for at least some of the impedance tuning states associated with the inductance (page 2 [0026]-[0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, switchably connecting the first node and the second node to provide a bypass path for at least some of the impedance tuning states associated with the inductance, as taught by Standke, in order for a system or method for using a single antenna to effect communication to and from two or more separate transmitters or receivers in a mobile telephone or other system with a small form factor.

Consider claim 18, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 18.

Consider claim 19, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 19.

Consider claim 20, Patent No. 10,771,096 teaches all limitations of claim 1. 
Patent No. 10,771,096 does not explicitly show that wherein the wireless device is configured to support either or both of a lowband frequency range and a 5GHz WLAN frequency range.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, wherein the wireless device is configured to support either or both of a lowband frequency range and a 5GHz WLAN frequency range, as taught by See, in order to provide an impedance matching circuit may be coupled between the antenna and the transmitter and/or the receiver and may perform impedance matching for the antenna, the power amplifier, or the LNA.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Standke et al. (US PUB. 2003/0100333 hereinafter, “Standke”) in view of See et al. (U.S PUB. 2013/0069737 hereinafter, “See”).

Consider claim 1, Standke teaches an impedance tuner comprising: a first node (17) and a second node (19) (fig. 2, page 2 [0026]-[0027]); one or more switchable capacitance paths (C1a and C2a) each implemented between the first node and the second node shunt (fig. 2, page 2 [0026]-[0027]); a switchable shunt circuit configured 
Standke does not explicitly show that a switchable inductance circuit including an inductance and a first switch in series between the first node and the second node, the switchable inductance circuit further including a second switch implemented between the ground and a node between the inductance and the first switch.
In the same field of endeavor, See teaches a switchable inductance circuit including an inductance and a first switch in series between the first node and the second node, the switchable inductance circuit further including a second switch implemented between the ground and a node between the inductance and the first switch (fig. 4, page 3 [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, a switchable inductance circuit including an inductance and a first switch in series between the first node and the second node, the switchable inductance circuit further including a second switch implemented between the ground and a node between the inductance and the first switch, as taught by See, in order to provide an impedance matching circuit may be coupled between the antenna and the transmitter and/or the receiver and may perform impedance matching for the antenna, the power amplifier, or the LNA.

Consider claim 2, Standke further teaches wherein the inductance circuit is capable of providing a series inductance path between the first and second nodes or a shunt inductance path between the first node and the ground, by operation of the first and second switches (page 2 [0025]).  

Consider claim 3, Standke further teaches wherein the first node is configured to be connected to a radio circuit, and the second node is configured to be connected to an antenna (page 2 [0025]).  

Consider claim 4, Standke further teaches wherein the inductance is connected to the first node, and the first switch is connected to the second node (fig. 2, page 2 [0026]-[0027]).  

Consider claim 5, Standke further teaches wherein the inductance is implemented as an inductor (page 2 [0018]).  

Consider claim 6, Standke further teaches a switchable bypass path implemented between the first node and the second node (page 2 [0023]).  

Consider claim 7, See further teaches wherein the impedance tuner is capable of being operated with the inductance not being utilized as a series inductance or a shunt inductance, by opening each of the first and second switches of the switchable inductance circuit (fig. 4, page 3 [0035]).  

Consider claim 8, See further teaches wherein the impedance tuner is capable of being operated with the inductance being utilized as a series inductance, by closing the first switch of the switchable inductance circuit and opening the second switch of the switchable inductance circuit (fig. 4, page 3 [0035]).  

Consider claim 9, See further teaches wherein the impedance tuner is capable of being operated with the inductance being utilized as a shunt inductance, by opening the 

Consider claim 10, Standke further teaches wherein the switchable shunt circuit includes a plurality of switchable shunt paths each including a switch and a capacitance in series between the second node and the ground (page 2 [0025]).  

Consider claim 11, Standke teaches a method for impedance tuning, the method comprising: providing an inductance between a first node (17) and a second node (19) (fig. 2, page 2 [0026]-[0027]). 
Standke does not explicitly show that operating first and second switches relative to the inductance to provide an impedance tuning state associated with the inductance not being utilized, the inductance being utilized as a series inductance, or the inductance being utilized as a shunt inductance.
In the same field of endeavor, See teaches operating first and second switches relative to the inductance to provide an impedance tuning state associated with the inductance not being utilized, the inductance being utilized as a series inductance, or the inductance being utilized as a shunt inductance (fig. 4, page 3 [0035]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to use, operating first and second switches relative to the inductance to provide an impedance tuning state associated with the inductance not being utilized, the inductance being utilized as a series inductance, or the inductance being utilized as a shunt inductance, as taught by See, in order to provide an impedance matching circuit may be coupled between the 

Consider claim 12, See further teaches wherein the operating of the first and second switches includes operating the first switch implemented between the inductance and the second node, and the second switch implemented between ground and a node between the inductance and the first switch (page 2 [0025]).  

Consider claim 13, See further teaches wherein the operating of the first and second switches includes opening each of the first and second switches to provide the impedance tuning state where the inductance is not being utilized (page 3 [0035]).  

Consider claim 14, See further teaches wherein the operating of the first and second switches includes closing the first switch and opening the second switch to provide the impedance tuning state where the inductance is being utilized as the series inductance (page 3 [0035]).  

Consider claim 15, See further teaches wherein the operating of the first and second switches includes opening the first switch and closing the second switch to provide the impedance tuning state where the inductance is being utilized as the shunt inductance (page 3 [0035]).  

Consider claim 16, Standke further teaches operating one or more capacitance paths between the first node and the second node to provide a capacitance value for some or all of the impedance tuning states associated with the inductance (page 2 [0026]-[0027]).  

Consider claim 17, Standke further teaches switchably connecting the first node and the second node to provide a bypass path for at least some of the impedance tuning states associated with the inductance (page 2 [0026]-[0027]).

Consider claim 18, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 18.

Consider claim 19, the previous rejections of claim 3 apply mutatis mutandis to corresponding claim 19.

Consider claim 20, See further teaches wherein the wireless device is configured to support either or both of a lowband frequency range and a 5GHz WLAN frequency range (page 4 [0056]-[0057]).

Conclusion


6.	for reply expire later than SIX MONTHS from the mailing date of this final action. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

7.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649